___________

                                     No. 95-3130
                                     ___________

Barbara R. Burns,                         *
                                          *
              Appellant,                  * Appeal from the United States
                                          * District Court for the
     v.                                   * District of Minnesota.
                                          *
AON Corporation,                          *      [UNPUBLISHED]
                                          *
              Appellee.                   *
                                     ___________

                        Submitted:   March 18, 1996

                            Filed:   March 21, 1996
                                     ___________

Before FAGG, HENLEY, and BOWMAN, Circuit Judges.

                                     ___________

PER CURIAM.


     Barbara R. Burns appeals the District Court's1 dismissal of her
complaint for failure to prosecute.      Having reviewed the record and Burns's
brief,    we conclude the judgment of the District Court was correct.
Accordingly, we affirm.      See 8th Cir. R. 47B.     We also deny her motion to
disqualify the district court judge, her petition for a writ of mandamus,
and her "Appeal of Clerk's December 5 Order."


     A true copy.


              Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




         1
       The Honorable James M. Rosenbaum, United States District
Judge for the District of Minnesota.